            Case 7:19-cr-00685-VB Document 52 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA                              :
                                                      :       ORDER
v.                                                    :
                                                      :       S1 19 CR 685 (VB)
MARK GARCIA and                                       :
ELIJAH WILSON,                                        :
                                    Defendants. :
------------------------------------------------------x

        A status conference in this matter is scheduled for May 20, 2020, at 2:30 p.m. Because

of the current public health emergency, the Court will conduct the conference by telephone

conference call, provided that defendants waive their right to be physically present and consent

to appear by telephone after consultation with counsel.

        Accordingly, it is hereby ORDERED:

        1. By May 15, 2020, defense counsel shall advise the Court in writing as to whether their

clients waive their right to be physically present and consent to appear by telephone.

        2. At the time of the scheduled hearing, counsel and defendants shall attend by calling

the following number and entering the access code when requested:

        Dial-In Number:            (888) 363-4749 (toll free) or (215) 446-3662
        Access Code:               1703567

Dated: May 11, 2020
       White Plains, NY                              SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge




                                                          1
